SENTENCIA
El peticionario Raúl Rivera Rodríguez —acusado de escalamiento agravado (G-81-24) e infracción al Art. 172 del Código Penal (M-81-31)— previa renuncia al jurado, admitió y le fue aceptada alegación de culpabilidad por tentativa de escalamiento agravado e infracción al Art. 172.
El Tribunal Superior, Sala de Caguas, no accedió a que su caso fuera referido al Oficial de Probatoria para Adultos para jnforme pre-sentencia y ese mismo día, 27 de mayo de 1981, lo sentenció a una pena de uno (1) a tres (3) años en el caso de tentativa y a seis (6) meses de cárcel por infringir el Art. 172. Se dispuso que las sentencias fueran cumplidas concurrentemente entre sí y bajo el régimen de probatoria.
Posteriormente, el 27 de. agosto, la Sra. Ana Camacho de Fontánez, oficial de libertad a prueba, le comunicó al tribunal sus dudas de si en vista de haberse dictado la sentencia, el caso era para investigación de pre-sentencia o para supervisar. El tribunal le informó que el caso era referido para investigación pre-sentencia y que en su oportunidad se proponía enmendar la sentencia impuesta.
En vista celebrada el 3 de septiembre, el tribunal *150explicó que había incurrido en un error al concederle al acusado los beneficios de una sentencia suspendida sin el debido informe pre-sentencia y que una vez efectuado el mismo, por resultar negativo, procedía enmendar la sen-tencia en el caso de tentativa de escalamiento agravado, aumentando la pena de cuatro (4) a seis (6) años. Dejó al peticionario bajo el régimen de probatoria con una serie de condiciones especiales.
La representación legal del peticionario solicitó la reconsideración sobre la modificación de la sentencia argumentando su ilegalidad por razón de haber transcu-rrido el término de 90 días. El 8 de septiembre el tribunal reiteró su actuación.
Subsiguientemente, a solicitud del Ministerio Público, el tribunal le impuso una fianza adicional de $6,000 en efectivo a base de que era un sospechoso de un caso de asesinato bajo investigación. Fue ingresado en una insti-tución penal. Otra vez la Defensa solicitó la reconside-ración. En vista del 8 de septiembre el tribunal reiteró sus dictámenes, declaró sin lugar la reconsideración haciendo constar “que cuando una persona es sentenciada se deja bajo la misma fianza, sin fianza o se le fija una fianza que es lo que se hizo en este caso”. Ese día también el Ministerio Público pidió la revocación de la probatoria. El tribunal dispuso que esa petición se hiciera por escrito y funda-mentada. El día siguiente, 9 de septiembre, el tribunal dejó sin efecto la fianza adicional impuesta el 4 de septiembre y ordenó la excarcelación del peticionario.
Al tramitarse el presente recurso de certiorari dirigido a cuestionar la modificación y aumento de la sentencia, estaba pendiente de dilucidarse la solicitud de revocación de sentencia suspendida. Concedimos al Procurador General término para que compareciera a mostrar causa por la cual no deberíamos dejar sin efecto la sentencia del 3 de septiembre que aumentó la pena a una de cuatro a seis años en probatoria por el delito de tentativa de escala-*151miento agravado y en su consecuencia reinstalar la dictada originalmente.
En su comparecencia el Estado elabora la tesis de que la primera sentencia era nula, ya que, al dictarse, el tribunal no tuvo ante sí el informe del oficial probatorio exigido por el Art. 2 de la Ley Núm. 259 de 3 de abril de 1946 (34 L.P.R.A. sec. 1027) y reiterado en Pueblo v. Feliciano, 67 D.P.R. 247, 249 (1947); Pueblo v. Sánchez González, 90 D.P.R. 197, 200 (1964); y Pueblo v. Álvarez Maurás, 100 D.P.R. 620, 625 (1972). Su posición es correcta.
En lo pertinente, el Art. 2 de la Ley Núm. 259 prescribe —entre los requisitos que deben concurrir para un tribunal dejar en libertad a prueba a un convicto— lo siguiente:
(3) que el juez sentenciador tenga ante sí un informe que le haya sido rendido por el Administrador de Corrección después de este último haber practicado una investigación minuciosa de los antecedentes de familia e historial social de la persona sentenciada, y que, del contenido de este informe, pueda dicho juez sentenciador concluir que ningún aspecto de la vida de esa persona evidencia que haya necesidad de que se le recluya en alguna de las instituciones penales de Puerto Rico para que se logre la reforma o rehabilitación que para ella persigue la ley como medida de protección adecuada a la comunidad. (Énfasis suplido.)
Ante este claro mandato legislativo es imperativo concluir que la sentencia dictada originalmente era nula —como correctamente lo estimó el foro primario— y, por ende, el tribunal puede re-examinar la sentencia y la pena impuesta originalmente. Es evidente que el informe pre-sentencia es fundamental para mover la discreción del juez sentenciador para determinar la extensión del término a cumplirse en probatoria. En su consecuencia la sentencia impugnada es válida. Cf. Pueblo v. Tribunal Superior, 104 D.P.R. 650, 652-653 (1976).
No habiéndose cometido el error apuntado, se confirma *152la actuación del Tribunal Superior, Sala de Caguas, fechada el 3 de septiembre de 1981.
Así lo pronunció y manda el Tribunal y certifica la Secretaria. El Juez Asociado Señor Irizarry Yunqué emitió voto disidente al cual se unió el Juez Presidente Señor Trías Monge.
(.Fdo.) Lady Alfonso de Cumpiano

Secretaria